DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-13, 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1 and 16, in the (new) last clause, it is claimed that the upstream separator and downstream reading conveyance separator convey the detection target image. The separators work to open and close a nip, therefore it is not understood as to how these separators convey the image/sheet. Secondly, it is recited that the detection target image is conveyed to the reader by “only” one of the upstream separator or downstream reading separator. It is seen in the figures and specification that at different points in time, all of the rotator pairs work to convey the sheet, not only one. For instance, how can only the downstream pair convey the sheet if the upstream pair has not yet first conveyed it to the downstream pair?
	Claims 3-5, 7-13, 15-18 and 20 are rejected by dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Pinckney et al. (US Patent No. 4,579,325) in view of Litman et al.
(US Patent No. 7,717,423 B2).
	Regarding Claim 1, Pinckney et al. discloses
	a reader (14) configured to read a detection target image (i.e. reads/images) on a
sheet;
	an upstream reading conveyance rotator pair (46, 48) disposed upstream from
the reader in a sheet conveyance direction (i.e. left to right along 22) and configured to
convey the sheet;
	at least one upstream conveyance rotator pair (42, 44) disposed upstream from
the upstream reading conveyance rotator pair in the sheet conveyance direction and
configured to convey the sheet toward the upstream reading conveyance rotator pair,
and
	an upstream separator (i.e. solenoid, lines 15-17 of Column 9) configured to
cause one rotator (44) of the upstream conveyance rotator pair to be contacted against
and separated from another rotator (42) of the upstream conveyance rotator pair;

a downstream reading conveyance rotator pair (59 and its opposed roller)
disposed downstream from the reader in the sheet conveyance direction and configured
to convey the sheet; and
	at least one downstream conveyance rotator pair (62 and its opposed roller)
disposed downstream from the downstream reading conveyance rotator pair in the
sheet conveyance direction and configured to receive the sheet conveyed from the
downstream reading conveyance rotator pair to convey the sheet downstream; and
	Pinckney et al. does not disclose a downstream reading conveyance separator, a
downstream separator or the final clause of functional language.
	Litman et al. discloses a downstream reading conveyance separator (i.e. cam
assembly, lines 30-35 of Column 14) configured to cause one rotator (257) of the
downstream reading conveyance rotator pair (257 and 56) to be contacted against and
separated from another rotator (56) of the downstream reading conveyance rotator pair,
	a downstream separator (90, lines 18-19 of Column 10) configured to cause one
rotator (73) of the downstream conveyance rotator pair to be contacted against and
separated from another rotator (72) of the downstream conveyance rotator pair, wherein
the downstream reading conveyance separator is configured to cause the
downstream reading conveyance rotator pair to be contacted against one another while
the downstream separator is configured to cause the at least one downstream
conveyance rotator pair to be separated from one another, and the downstream reading
conveyance roller pair is disposed downstream from the reader and upstream from the
downstream separator in the sheet conveyance direction (i.e. in the duplex feeding
scenario of lines 30-40 of Column 14 and Fig. 7, wherein furthermore in the absence of
a claimed controller the device is capable of performing this functionality), for the
purpose of providing better control of feeding and wider range in sheet sizes,
	It would have been obvious to one of ordinary skill in the art before the effective
filing date, to modify the invention of Pinckney et al. by including the downstream
reading conveyance separator and downstream separator, as disclosed by Litman et
al., for the purpose of providing better control of feeding and wider range in sheet sizes.
It is noted that in the absence of a claimed controller, the device of Pinckney et al. and
Litman et al. is fully capable of contacting the rotator of the downstream reading
conveyance rotator pair against and separating from another rotator of the downstream
reading conveyance rotator pair during rotation of the upstream reading conveyance
rotator pair.
	Regarding the final clause, it is noted that the upstream conveyance rotator pair (42, 44) of Pinckney et al. conveys the sheet to the reader.
	Regarding Claims 3, 4 and 10-13, it is noted that in the absence of a claimed controller, the device of Pinckney et al. and Litman et al. is fully capable of performing the claimed functionality.
Regarding Claim 5, it is noted this is directed towards the material worked upon
(MPEP 2115) particularly in light of the definition of Lm1 from parent Claim 3.
	Regarding Claim 15, Pinckney et al. discloses an image reading apparatus
(comprising 14) and an image forming apparatus (i.e. “copier” of 10).



Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Pinckney et al. (US Patent No. 4,579,325) in view of Litman et al. (US Patent No.
7,717,423 B2) in view of Tsutoh (US Patent No. 7,252,287 B2).
Regarding Claim 7, Pinckney et al. and Litman et al. do not disclose an upstream
reading conveyance separator.
	Tsutoh discloses an upstream reading conveyance separator (80) configured to
cause one rotator (68) of the upstream reading conveyance rotator pair (64, 68) to be
contacted against and separated from another rotator (64) of the upstream reading
conveyance rotator pair, for the purpose of preventing a jam.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date, to modify the invention of Pinckney et al. and Litman et al. by including an
upstream reading conveyance separator, as disclosed by Tsutoh, for the purpose of
preventing a jam.
	Regarding lines 6-10, it is noted that in the absence of a claimed controller, the device of Pinckney et al. and Litman et al. is fully capable of performing the claimed functionality.
	Regarding Claim 8, in the absence of a claimed controller, it is noted the resulting
device of Pinckney et al., Litman et al. and Tsutoh is fully capable of performing the
claimed functionality.
	Regarding Claim 9, it is noted this is directed towards the material worked upon
(MPEP 2115) particularly in light of the definition of Lm2 from parent Claim 7.


Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Ota et al. (US Pub No. 2013/0001864 A1) in view of Pinckney et al. (US Patent No.
4,579,325) in view of Litman et al. (US Patent No. 7,717,423 B2).
	Regarding Claim 16, Ota et al. discloses
	a reader (11/at 116) configured to read a detection target image (i.e. reads image
information) formed on a sheet;
	a downstream reading conveyance rotator pair (117, 118) disposed downstream
from the reader in a sheet conveyance direction (i.e. left to right along 114) and
configured to convey the sheet;
	at least one downstream conveyance rotator pair (121, 122) disposed
downstream from the downstream reading conveyance rotator pair in the sheet
conveyance direction and configured to receive the sheet conveyed from the
downstream reading conveyance rotator pair to convey the sheet downstream; and
	a downstream separator (131 and spring, see Fig. 13) configured to cause one
rotator (121) of the downstream conveyance rotator pair to be contacted against and
separated from another rotator (122) of the downstream conveyance rotator pair
((0012], [0017], [0018)).
	Ota et al. does not disclose a downstream separator to cause a rotator of a
downstream conveyance rotator pair to contact and separate while an upstream
conveyance rotator pair is separated (i.e. such as to be independently separable or
controlled).
	Pinckney et al. discloses an upstream conveyance rotator pair (42, 44) disposed
upstream from a reader (14) in the sheet conveyance direction (from 44 to 50 to 54)
separably controlled via a solenoid (lines 15-17 of Column 9) for the purpose of
releasing a document for deskewing.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date, to modify the invention of Ota et al. by including a separably controlled
upstream conveyance rotator pair as disclosed by Pinckney et al., for the purpose of
releasing a document for deskewing. It is noted that in the absence of a claimed
controller, the device of Ota et al. and Pinckney et al. is fully capable of causing a
rotator of the downstream conveyance rotator pair to contact against and separate from
another rotator of the downstream conveyance rotator pair while the rollers of an
upstream conveyance rotator pair are separated from one another.
	Ota et al. and Pinckney et al. do not disclose a downstream reading conveyance
separator or the final clause of functional language.
	Litman et al. discloses a downstream reading conveyance separator (i.e. cam
assembly, lines 30-35 of Column 14) configured to cause one rotator (257) of the
downstream reading conveyance rotator pair (257 and 56) to be contacted against and
separated from another rotator (56) of the downstream reading conveyance rotator pair.
	the downstream reading conveyance separator is configured to cause the
downstream reading conveyance rotator pair to be contacted against one another while
the downstream separator is configured to cause the at least one downstream
conveyance rotator pair to be separated from one another, (i.e. in the duplex feeding
scenario of lines 30-40 of Column 14 and Fig. 7, wherein furthermore in the absence of
a claimed controller the device is capable of performing this functionality), for the
purpose of providing better control of feeding and wider range in sheet sizes.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date, to modify the invention of Ota et al. and Pinckney et al. by including the
downstream reading conveyance separator as disclosed by Litman et al., for the
purpose of providing better control of feeding and wider range in sheet sizes.
	Regarding the final clause, it is noted that the upstream conveyance rotator pair (42, 44) of Pinckney et al. conveys the sheet to the reader.
Regarding Claims 17 and 18, in the absence of a claimed controller, it is noted the resulting device of Ota et al., Pinckney et al and Litman et al. is fully capable of
performing the claimed functionality.
	Regarding Claim 20, Ota et al. discloses an image reading apparatus
(comprising 11/116) and an image forming apparatus (“copier’, [0003)).

Response to Arguments
	It is noted that no substantive argument has been presented regarding the newly added final clause to Claims 1 and 16.
	In response to Applicant’s argument that “The lack of disclosure in a patent application does not render a reference capable of performing a particular function. Because there is no teaching that the apparatus created by combining Pinckney and Litman is actually “capable of” performing the claimed functions, the teachings of those references cannot be relied upon to reject the claims.”, it is noted that one of ordinary skill in the art can determine that the device is “capable of” given the required structure and that functionality is not precluded by an express teaching or structure.
	In response to Applicant’s argument that “In rejecting the claims, it is stated that the spring element 13 and solenoid correspond to the claimed “downstream separator” (Fig. 13 of Related Art disclosed in Ota). However, according to Ota, the configuration of the spring and solenoid are problems in the art that the application of Ota is trying to overcome (see for example, paragraphs [0016]-[0022]). Thus, one of skill in the art would not have turned to the teachings of Ota for such a configuration.”, it is noted that Ota’s admitted prior art is used as a basis for the rejection, not the invention of Ota itself.
Applicant's arguments filed 9/28/22 have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        October 14, 2022